           Case 1:19-cr-00212-VEC Document 251 FiledUSDC        10/14/20
                                                                      SDNYPage 1 of 5
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT                                    DATE FILED: 10/14/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    :   19-CR-212 (VEC)
                                                              :
 STEVE CAMPBELL,                                              :        ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         WHEREAS the sentencing of Defendant Steve Campbell is scheduled for Thursday,

October 29, 2020, at 2:00 P.M.;

         IT IS HEREBY ORDERED THAT the sentencing will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that counsel traveling from restricted states may quarantine

in their state of residence immediately prior to traveling to New York, if they meet additional

criteria. Please see the enclosed policy attached to this order.

         IT IS FURTHER ORDERED that parties and interested members of the public not

traveling from a restricted state must meet the requirements of the SDNY COVID-19

COURTHOUSE ENTRY PROGRAM. Any person who appears at any SDNY courthouse must

complete a questionnaire and have his or her temperature taken. Please see the enclosed

instructions. Completing the questionnaire ahead of time will save time and effort upon entry.

Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact chambers promptly if you or your client do not meet the

requirements.
        Case 1:19-cr-00212-VEC Document 251 Filed 10/14/20 Page 2 of 5




       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0212. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.
                                                    _________________________________
Date: October 14, 2020                                    VALERIE CAPRONI
      New York, NY                                        United States District Judge
         Case 1:19-cr-00212-VEC Document 251 Filed 10/14/20 Page 3 of 5




Instructions for Courthouse Entry- Traveling from a Restricted State

In lieu of quarantining in New York prior to entering the courthouse, subpoenaed witnesses and
their attorneys who have traveled from Restricted States (i.e., states and territories with
significant rates of transmission of COVID-19, as described in New York State Executive Order
205 and the Department of Health’s COVID-19 Travel Advisory
(https://coronavirus.health.ny.gov/covid-19-travel-advisory) may enter the courthouse provided
they meet all of the following conditions:

1) Immediately prior to traveling to New York, such individuals must quarantine for 14 days in
their state of residence;

2) During their travel to New York and for the entirety of their stay, such individuals must abide
by all requirements applicable to essential workers traveling to New York for the medium term.
See https://coronavirus.health.ny.gov/covid-19-travel-advisory. Specifically:

a. They must monitor temperature and signs of symptoms, wear a face covering when in public,
maintain social distance, and clean and disinfect workspaces;

b. They must, to the extent possible, avoid extended periods in public, contact with strangers, and
large congregate settings for a period of at least 14 days;

3) Upon arriving in New York, such individuals must report to a testing center and submit to a
COVID-19 test, obtained from a nasal swab specimen through amplified Molecular testing
performed by a certified lab, and may not enter the courthouse until they obtain a negative test
result. Attached is a list of tests that are accepted and a list of tests that are not accepted. The
individual will otherwise self-quarantine unless and until the individual obtains a negative test
result;

4) Prior to entering the courthouse, such individuals must provide a negative response to all
questions in the Court’s screening questionnaire other than the question that pertains to out-of-
state travel;

5) Such individuals must comply with all sanitary requirements while in the courthouse,
including wearing masks and sanitizing their hands prior to entering any courtroom; and

6) Counsel for the party calling the witness must submit written confirmation to the Court that
such individuals have complied with these steps, which must include proof of testing and a copy
of negative test results, before the Court will permit entry.

Tests that are accepted:
Accepted Molecular test types:
       • PCR / RT-PCR / ddPCR / Rapid PCR (Polymerase Chain Reaction)
       • NAA / NAAT (Nucleic Acid Amplification)
       • AMP PRB (Amplified Probe)
       • LAMP (Loop-mediated Isothermal Amplification)
         Case 1:19-cr-00212-VEC Document 251 Filed 10/14/20 Page 4 of 5




       • TMA (Transcription-mediated Amplification)

Accepted Molecular test brands, such as, but not limited to:
      • Abbott ID NOW
      • Quidel Lyra PCR
      • Abbott Realtime PCR
      • Cobas Qualitative PCR
      • FTD PCR
      • Xpert Xpress
      • Simplexa Direct PCR

Tests that are not accepted:
        • Any at-home kits (the sample needs to be collected by licensed medical staff)
        • Any test that does not rely on a nasal swab, such as:
                 o Sputum, saliva and spit collection (spit in a cup, etc)
                 o Gargle, oral rinse, etc
                 o Oral swab without a nasal swab
        • All Antigen (Ag) tests (including Quidel Sophia, Abbott BinaxNOW and Rapid Antigen
        Tests)
        • All Antibody tests (such as IgG, IgA, IgM and Rapid Antibody Tests)
        • All blood tests (such as fingerstick, venipuncture)
        • All plasma tests
        • All serum tests
        • All lateral flow tests
        • Any doctor’s note
         Case 1:19-cr-00212-VEC Document 251 Filed 10/14/20 Page 5 of 5




Instructions for Courthouse Entry- Not Traveling from a Restricted State

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
